Citation Nr: 1423561	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits on appeal.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral sensorineural hearing loss is related to his military service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bilateral hearing loss and tinnitus are related to significant noise exposure during service.  His military occupational specialty (MOS) included infantryman direct fire crewmen, and his personnel records show that he was also a gunner.  

First, the Board finds that the audiological examination dated in April 2010 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss and tinnitus were caused or worsened by his military service.  

The Veteran's service treatment records show no hearing-related complaints.  Separation hearing examination only included a whispered-voice test.  The evidence of record first shows VA treatment for hearing problems in the mid- to late-2000s.  

The Veteran was afforded a VA audiological examination in April 2010 during which bilateral sensorineural hearing loss and tinnitus were diagnosed.  The examiner indicated that she could not provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus without resort to speculation.  As such, the Board assigns this opinion no probative value.  

The Veteran has competently and credibly indicated that he has experienced bilateral hearing loss and ringing of the ears during and since service.  He denied any significant occupational noise exposure since service, but had some casual use of power tools and garden/farm equipment at home.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are related to his military service. 

First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears.  As his service duty MOS that of an infantryman direct fire crewmen, it is highly probable that he was exposed to hazardous noise, and thus his exposure is conceded. 

Again, the Board assigns the purported April 2010 VA opinion no probative weight.  Although the Veteran did not seek treatment for hearing related problems for many years following his military service, he has competently and credibly provided consistent statements regarding the onset of his bilateral hearing loss and tinnitus.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability and bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


